DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In paragraph [0157], there is an element 15b “light guides”, but Fig. 5 does not include element 15b.
On the last page of the specification, element “T” is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the illuminant” in line 2. There is insufficient antecedent basis for this limitation in the claim. There are at least one illuminants, possibly more from claim 1.
Claim 10 recites the limitation “the illuminant” in line 2. There is insufficient antecedent basis for this limitation in the claim. There are at least one illuminants, possibly more from claim 9, which is dependent on claim 1.
Dependent claims 11 and 14-15 are rejected for the same reason as the base claim upon which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 14 contains the same claim from which claim 14 depends – parent claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655).
Regarding claim 1, Flynn discloses a container (paragraph [0028]; Fig. 1, element 10) of a bioreactor (abstract), the container (paragraph [0028]; Fig. 1, element 10) having a container interior (paragraph [0028]; Fig. 1) designed for filling with a medium (paragraphs [0009]-[0010] and [0024]) that comprises a photoreactive substance (paragraph [0023]), for at least partially triggering at least one photochemical reaction (paragraph [0010]) of the photoreactive substance (paragraph [0023]), comprising:
	a container casing (paragraph [0028]; Fig. 1, element 10) surrounding the container interior (paragraph [0028]; Fig. 1) and having at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80) for introducing at least one illuminant (paragraph [0036]) through the container casing (paragraph [0028]; Fig. 1, element 10) into an area of the container interior (paragraph [0028]; Fig. 1); and
	at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f), at least partially transparent (paragraph [0035]) for electromagnetic radiation (paragraphs [0035]-[0036]) the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f) being arranged on the at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80) at least partially within the container interior (paragraph [0028]; Fig. 1) and being designed to at least partially receive the at least one illuminant (paragraph [0036]) from an outside (paragraph [0032] “exterior”) through the at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80), so that the medium (paragraphs [0009]-[0010] and [0024]) can be irradiated at least partially (paragraphs [0036]-[0037]) by the at least one illuminant (paragraph [0036]) such that the photochemical reaction (paragraph [0010]) of the photoreactive substance (paragraph [0023]) can be triggered by electromagnetic radiation (paragraphs [0035]-[0036]) emitted by the at least one illuminant (paragraph [0036]), wherein:
	the at least one illuminant (paragraph [0036]) is isolated (paragraph [0035]) from the medium (paragraphs [0009]-[0010] and [0024]) by the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f).
	Flynn does not disclose:
a disposable container of a bioreactor
a container casing (paragraph [0028]; Fig. 1, element 10) formed from a transparent plastic material
the at least one illuminant-receiving pocket is formed from the same transparent plastic material as the container casing and further is formed in one piece with the container casing.
Regarding 1) of claim 1, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Flynn would be fully capable of being disposable given that the container could be made out of any material required (Flynn, paragraph [0028]).  
Given that Flynn’s container could be made out of any material required (Flynn, paragraph [0028]), it would have been obvious to one skilled in the art before the effective filing date to modify the invention of Flynn to be made out of plastic in order to easily dispose of the bioreactor, similarly to pharmaceutical processes where plastic components are used, for a single-use to eliminate issues with contamination that may result from incomplete cleaning.
Despite the damage that may incur while using plastics or glass (Flynn paragraph [0003]), Flynn both describes using plastics in the prior art (paragraph [0003]) and PTFE in Flynn’s invention (Flynn, paragraph [0028]). The idea of using plastic to make containers, even bioreactors, is known.
Regarding 2) of claim 1, given that Flynn’s container could be made out of any material required (Flynn, paragraph [0028]), it would have been obvious to one skilled in the art before the effective filing date to modify the invention of Flynn to be made out of the same transparent plastic of the illuminant-receiving pocket in order to receive light from outside of the bioreactor in addition to the light provided by the illuminant.
Regarding 3) of claim 1, Flynn discloses that the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f) is formed of a transparent plastic (paragraph [0035]) and the container casing (paragraph [0028]; Fig. 1, element 10) can be made out of any material required (paragraph [0028]). 
Given that Flynn’s container could be made out of any material required (Flynn, paragraph [0028]), it would have been obvious to one skilled in the art before the effective filing date to modify the container casing of Flynn to be made out of the same transparent plastic of the illuminant-receiving pocket in order to receive light from outside of the bioreactor in addition to the light provided by the illuminant.
Regarding the limitation, “the at least one illuminant-receiving pocket … further is formed in one piece with the container casing”, absent unexpected results, integrated parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding claim 2, Flynn discloses that the container casing (paragraph [0028]; Fig. 1, element 10) comprises a container wall (paragraph [0028]), a container bottom (Fig. 1 and paragraph [0028] “closed or sealed”) and a container lid (Fig. 1 and paragraph [0028] and [0033] “closed or sealed”) wherein the at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80) is formed in the container lid (Fig. 1 and paragraphs [0028] and [0033] “closed or sealed”).

    PNG
    media_image1.png
    625
    709
    media_image1.png
    Greyscale

	Flynn does not disclose a removable container lid, however, Flynn does disclose that the container can be closed or sealed (paragraph [0028]) and that there is a top side to the container (paragraph [0033]).
	In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the lid of Flynn’s photobioreactor to be removable in order to access the internal compartment of the photobioreactor to aid in filling with media, or to aid in cleaning the photobioreactor after use.
	Furthermore, regarding this limitation, absent unexpected results, separable parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(C).
Regarding claim 5, Flynn discloses that the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f) is designed to at least partially receive at least one light source (paragraph [0036]) from the outside (paragraph [0032] “exterior”) through the at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80).
Regarding claim 7, Flynn discloses that the container (paragraph [0028]; Fig. 1, element 10) is sterilizable (paragraph [0025], “in-situ cleaning means such as UV (ultra violet)”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655) as applied to claim 1, in view of Lee (KR 2000/0046481) (machine translation).
	Regarding claim 8, Flynn does not disclose a rod-shaped element, wherein the illuminant is arranged on the rod-shaped element by means of a winding.
	Lee discloses a rod-shaped element (Fig. 4, element 7 “inner conduit”), wherein the illuminant (Fig. 4, element 12; pg. 3, middle of page, “optical fiber bundle” and “high efficiency light source 11 is installed at the end of the optical fiber bundle”) is arranged on the rod-shaped element (Fig. 4, element 7 “inner conduit”) by means of a winding (Fig. 4, element 12; pg. 3, middle of page, “optical fiber bundle 12 is wound along the outer surface of the inner conduit 7”).
	In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor lighting of Flynn with the photobioreactor lighting of Lee in order to provide an illuminator that is wound along a rod-shaped structure inside the photobioreactor so that the high efficiency light source can be outside the photobioreactor while still illuminating the inside of the photobioreactor via an optical fiber light guide.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655) as applied to claim 1, in view of Zaglio (WO 2012/077081).
	Regarding claim 9, Flynn discloses a container interior (paragraph [0028]; Fig. 1) designed for filling with a medium (paragraphs [0009]-[0010] and [0024]) comprising at least one photoreactive substance (paragraph [0023]), and designed for at least partially triggering at least one photochemical reaction (paragraph [0010]).
	Flynn does not disclose a stirring element having a stirring shaft with a stirring shaft cavity and an at least partially transparent stirring shaft wall,
	wherein the stirring shaft cavity can receive an illuminant and the stirring shaft wall is designed so that the illuminant can emit electromagnetic radiation through the stirring shaft wall into the container interior and can trigger the photochemical reaction of the photoreactive substance of the medium.	Zaglio discloses a stirring element (Fig. 1, element 5) having a stirring shaft (Fig. 1, elements 8 and 12) with a stirring shaft cavity (pg. 9, lines 6-7) and an at least partially transparent stirring shaft wall (pg. 10, lines 2-10); wherein the stirring shaft cavity (pg. 9, lines 6-7) can receive an illuminant (pg. 10, lines 2-10 “LED”) and the stirring shaft wall (pg. 10, lines 2-10) is designed so that the illuminant (pg. 10, lines 2-10 “LED”) can emit electromagnetic radiation (pg. 10, lines 2-10 “lighting”) through the stirring shaft wall (pg. 10, lines 2-10).
	In the analogous art of agitators in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Flynn to include the agitator of Zaglio in order to simultaneously agitate the culture solution and irradiate the culture solution with light for the production and growth of the organism in the photobioreactor.
	Regarding the phrase “into the container interior and can trigger the photochemical reaction of the photoreactive substance of the medium” all these structures have already been claimed under Flynn. It would have been obvious to one skilled in the art before the effective filing date to modify Flynn’s container interior to contain the agitator of Zaglio in order to simultaneously agitate the culture solution and irradiate the culture solution with light for the production and growth of the organism in the photobioreactor.
	Regarding claim 10, Flynn discloses that the illuminant comprises a light source (paragraph [0036]).

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655) in view of Zaglio (WO 2012/077081) as applied to claim 10, further in view of Garnier (US 2016/0046899).
Regarding claims 11 and 14-15, Flynn discloses a container casing inner surface (paragraph [0016]) that comprises a container inner wall structure (paragraph [0016]).
Flynn does not disclose a container inner wall structure designed to form a surface enlarged with respect to an unstructured smooth container casing inner surface and to receive the illuminant on or in the container inner wall structure; and or influence a flow profile of a medium in the container interior.
Garnier discloses a container inner wall structure (paragraph [0024] “baffles”) designed to form a surface enlarged with respect to an unstructured smooth container casing inner surface (paragraph [0037], “tank”) and to receive the at least one illuminant (paragraph [0024] “LEDs”) on or in the container inner wall structure (paragraph [0024] “implanted on the faces of the baffles”); and or influence a flow profile (paragraph [0016]) of a medium (paragraph [0015]) in the container interior (paragraph [0017] “volume of the tank”).
In the analogous art of bioreactors with illumination, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of modified Flynn with the internal structures of Garnier in order to allow light to be irradiated into the tank while simultaneously eliminating vortices within the tank (Garnier, paragraph [0016]).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 11 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walter (WO 2012/098031) – This invention is a photobioreactor with illuminants in moldings.
Dauth (US 2010/0190227) – This invention is a photobioreactor with LED molded parts.
Schenck (US 5,753,106) – This invention is a photoreactor.
Craigie (US 2003/0059932) – This invention is a photobioreactor with a set of lateral light sources.
Brod (US 2012/0282677) – This invention is a photobioreactor with light guides wound on rotor arms.
Dimanshteyn (US 7,824,904) – This invention is a photobioreactor with a rotating mixing system that comprises a light emitting device.
Mottahedeh (US 2016/0168521) – This invention is a photobioreactor with light tubes.

Response to Arguments
Applicant’s arguments filed on May 23, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

Regarding the invention of Flynn, the invention can be of any material allowing the construction of any container size without restrictions on physical strength and chemical resistance due to transparency (Flynn, paragraph [0016]). Flynn also discloses that transparent plastics have been used before in bioreactors, even with a light source arranged inside the bioreactor (Flynn, paragraphs [0003]-[0004]). It would have been obvious to one skilled in the art before the effective filing date to modify the outer container of Flynn with a transparent plastic for the benefit for additional outside illumination, such as from sunlight. Despite the damage that may incur while using plastics (Flynn paragraph [0003]), Flynn both describes using plastics in the prior art (paragraph [0003]) and PTFE in Flynn’s invention (Flynn, paragraph [0028]). 
Furthermore, the idea of using transparent materials, especially plastic, to make containers, even those for bioreactors, is known. Walter (WO 2012/098031) discloses using pressure-bearing plastic, and either transparent or non-transparent materials for the photobioreactor jacket (Walter, paragraph [0010]). Such a plastic could also be used to mold the illuminant receiving pocket as described in the instant claims, see a similar limitation to this in Walter – materials for the luminous molded parts include transparent plastics (Walter, paragraph [0014]).
Dimanshteyn (US 7,824,904) can also use a transparent plastic material in a photobioreactor (Dimanshteyn, col. 5 lines 15-25), and provides an inventive concept for discouraging algae sticking to light emitting devices (Dimanshteyn, col. 6 line 62 to col. 7 line 12). Dimanshteyn also discloses integration of a mixing device and the light emitting devices – making them as one unit (Dimanshteyn, col. 6 line 62 to col. 7 line 12). 
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799